VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06094-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM September 21, 2015 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Initial Registration Statement on Form N-4 Prospectus Title: Florida University System Optional Retirement Program and the Florida Senior Management Service Optional Annuity Program File Nos.: 333- and 811-02513 Ladies and Gentlemen: On behalf of Voya Retirement Insurance and Annuity Company (the “Company”) and its Variable Annuity Account C (the “Account”) and under the Securities Act of 1933, as amended (the “1933 Act”) and the Investment Company Act of 1940, as amended (the “1940 Act”), we are submitting for filing a Registration Statement on Form N-4 with respect to group deferred fixed and variable annuity contracts (the “Contracts”) offered by the Company through the Account. Fees There is no fee required for this filing. The Company and the Account, pursuant to Rule 24f-2 under the 1940 Act, have registered an indefinite amount of securities in connection with securities currently being offered through the Separate Account (Reg. SEC File No. 811-02513). Financial statements, Opinion and Consent of Counsel, Consent of Independent Registered Accounting Firm and other exhibits and information will be included in a pre-effective amendment to the Registration Statement. It is proposed that this Registration Statement become effective in December 2015. PLAN | INVEST | PROTECT Voya.com Voya Logo U.S. Securities and Exchange Commission Page 2 If you have any questions or comments, please call me at (860) 580-2824. Thank you for your consideration. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie PLAN | INVEST | PROTECT Voya.com Voya Logo
